Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the rejection, tube 5” and feeder 20 was considered the inner tubular chopper. However, under further consideration, the combined parts of tube 5” and feeder 20 that makes up the inner tubular chopper are not moved by an actuator. Instead, the actuator moves just the feeder 20 and not tube 5”.  Furthermore, one skilled in the art would not find the feeder 20 (alone) to be the chopper, as discussed in the applicant’s remarks filed February 9, 2021. Thus, the prior art fails to teach a glass batch inlet cleaning device comprising a tubular chopper with a side inlet relief in registration with an inlet of an concentric outer tubular housing, wherein the inner chopper is move with respect to the outer tubular housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on October 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741